Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 5-13 and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art fails to teach or disclose claimed features including wherein the system further comprises a strain gauge sensor attached to a rod link reducer, wherein the rod link reducer is applied to manipulate the patient spine from the deformed alignment to the preferred alignment, wherein the strain gauge sensor is in communication with the surgical navigation computing device.  
The prior art fails to teach or disclose claimed features including wherein the system is configured to identify a set of pedicle screw placement definitions from the correction plan, the set of pedicle screw placement definitions identifying a preliminary location and orientation for each of an associated set of pedicle screws; process the second set of image data and the correction plan to identify anticipated corrective loads on each of the associated set of pedicle screws; revise the set of pedicle screw placement definitions for each of the associated set of pedicle screws, based in part on the anticipated corrective loads; and update the correction plan with the revised set of pedicle screw placement definitions.  
The prior art fails to teach or disclose claimed features including wherein each associated fiducial marker has a fixed spatial relationship to the respective surgical device; obtain a second set of image data associated with an intra-operative spinal alignment in a patient during surgery from the at least one imaging device; and process the second set of image data to identify a set of position information for each of the plurality of surgical devices based at least in part on the associated fiducial marker, wherein each of the set position information includes location information and orientation information.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 14, 15, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Pub. No. 2016/0235480 to Scholl et al.
	As to Claim 1, Scholl discloses a surgical navigation system for defining and implementing a surgical navigation plan to correct a deformed spinal alignment [0011, 0086]. The system comprises at least one imaging device (12) configured to capture image data [0087], and a surgical navigation computing device (16) in communication with the at least one imaging device [0086-0087], the surgical navigation computing device (16) comprising a processor and a memory [0097, 0175]. The processor is configured to obtain a first set of image data associated with a deformed alignment in a spine of a patient from the at least one imaging device [0145], process the first set of image data to identify a set of deformed alignment parameters associated with the deformed alignment [0145], identify a set of corrected alignment parameters associated with a preferred alignment of the spine of the patient [0145], process the first set of image data, the set of deformed alignment parameters, and the set of corrected alignment parameters to generate a correction plan (274) to surgically manipulate the deformed alignment to the preferred alignment [0145], and provide navigation through the correction plan to facilitate surgical manipulation of a patient spine from the deformed alignment to the preferred alignment [0151-0152].
As to Claim 2, Scholl discloses a surgical navigation system further comprising a surgical robot (18) in communication with the surgical navigation computing device [0086], wherein the processor is further configured to cause the surgical robot to apply the correction plan to surgically manipulate the patient spine from the deformed alignment to the preferred alignment [0102-0104].  
As to Claim 3, Scholl discloses a surgical navigation system wherein the processor is further configured to obtain feedback from the surgical robot describing the movement of the surgical robot (feedback described in [0140]), identify a planned movement of the surgical robot based on the correction plan (adjustment point 304), compare the feedback to the planned movement to identify deviations in the robot movement from the correction plan (using indicator 322), and transmit an alert when a deviation from the correction plan is identified (visual feedback color of 304, [0140]).
As to Claim 4, Scholl discloses a surgical navigation system wherein the processor is further configured to obtain a second set of image data associated with an intra-operative spinal alignment in a patient during surgery from the at least one imaging device [0087, 0161], identify a planned intra-operative spinal movement based on the correction plan (described in [0162]), process the second set of image data and the planned intra-operative spinal movement to identify deviations from the correction plan [0163], and transmit an alert when a deviation from the correction plan is identified (at step 564, [0163]).
As to Claim 14, Scholl discloses method for defining and implementing a surgical navigation plan to correct a deformed spinal alignment [0011, 0086]. The method is performed by a surgical navigation computing device (16) in communication with at least one imaging device (12, [0086-0087]), the surgical navigation computing device (16) including a processor and a memory [0097, 0175]. The method includes obtaining a first set of image data associated with a deformed alignment in a spine of a patient from the at least one imaging device [0145], processing the first set of image data to identify a set of deformed alignment parameters associated with the deformed alignment [0145]. identifying a set of corrected alignment parameters associated with a preferred alignment of the spine of the patient [0145, processing the first set of image data, the set of deformed alignment parameters, and the set of corrected alignment parameters to generate a correction plan (274) to surgically manipulate the deformed alignment to the preferred alignment [0145], and providing navigation through the correction plan to facilitate surgical manipulation of a patient spine from the deformed alignment to the preferred alignment [0151-0152]. 
As to Claim 15, Scholl discloses method further comprising obtaining a second set of image data associated with an intra-operative spinal alignment in a patient during surgery from the at least one imaging device [0087, 0161], identifying a planned intra-operative spinal movement based on the correction plan (described in [0162]), processing the second set of image data and the planned intra-operative spinal movement to identify deviations from the correction plan [0163] and transmitting an alert when a deviation from the correction plan is identified (at step 564, [0163]). 
As to Claim 20, Scholl discloses a surgical navigation computing device for defining and implementing a surgical navigation plan to correct a deformed spinal alignment [0011, 0086], the surgical navigation computing device in communication with at least one imaging device (12, [0087]). The surgical navigation computing device (16) comprising a processor and a memory [0097, 0175], the processor configured to obtain a first set of image data associated with a deformed alignment in a spine of a patient from the at least one imaging device [0145], process the first set of image data to identify a set of deformed alignment parameters associated with the deformed alignment [0145], identify a set of corrected alignment parameters associated with a preferred alignment of the spine of the patient [0145], process the first set of image data, the set of deformed alignment parameters, and the set of corrected alignment parameters to generate a correction plan (274) to surgically manipulate the deformed alignment to the preferred alignment [0145], and provide navigation through the correction plan to facilitate surgical manipulation of a patient spine from the deformed alignment to the preferred alignment [0151-0152].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BECCIA whose telephone number is (571)270-7391. The examiner can normally be reached Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER J BECCIA/Primary Examiner, Art Unit 3775